Title: From Alexander Hamilton to Samuel Dexter, 2 July 1800
From: Hamilton, Alexander
To: Dexter, Samuel



N Y. July 2. 1800
Sir

From the terms of the act disbanding the additional army, and correspondence with the Department of War I consider my Military agency as having ceased. When therefore any remnants of the business formerly under my superintendence present themselves I can only lay them before you for your consideration and decision. In pursuance of this idea I send you the enclosed account.
S of War
